Van Brunt, P. J.
I concur in the result arrived at by Mr. Justice Daniels, but'I do not concur in his opinion so far as it states that the judgment offered in evidence could have no effect because it was interlocutory. The case of Brinkley v. Brinkley, 50 N. Y. 202, relied upon by him, holds that the definite judgment of the court of another state between the same parties upon the same cause of action, upon the merits, is conclusive, but that a judgment not adjudicating definitely between the parties the merits of the case is not so conclusive;.and this was all that was held. In that ease, an order, made in an action pending in another state, denying alimony, was held to be no answer to an application to the courts of this state, in an action pending here, for alimony. In the case at bar there was a formal and final *702determination establishing the right of the plaintiff by the foreign court, and all that remained to be done was that the defendant should account, and a new trustee be appointed. Upon the main question, the judgment was a final and definite determination upon the merits of the controversy, and therefore was admissible as evidence here.